Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status

1.	Claims 1-20 are currently pending in the instant application. 

Withdrawn Rejection(s)

2.	Applicant's request for reconsideration of the finality of the rejection of the lastOffice action is persuasive and, therefore, the finality of that action is withdrawn.

3.	 All prior art rejections are withdrawn in view of applicant's remark filed on 12/29/2021. 

4.	Claims 1-20 are allowed over the prior art record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any response to this action should be mailed to:

			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649